Case 6:19-cv-00875-GAP-GJK Document 54 Filed 09/21/20 Page 1 of 2 PageID 1370




                               UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    NEILSON ENTERPRISES, INC.,

                             Plaintiff,

    v.                                                          Case No: 6:19-cv-875-Orl-31GJK

    FEDERAL INSURANCE COMPANY,

                             Defendant.


                                               ORDER
           This cause comes before the Court on Defendant’s Motion for Attorney's Fees (Doc. 51)

    filed August 11, 2020.

           On September 4, 2020, the United States Magistrate Judge issued a report (Doc. 52)

    recommending that the motion be granted. No objections to the report have been filed. Plaintiff

    did, however, file a response to the motion on September 17, 2020 (Doc. 53), which concedes on

    the general award of fees, but objects to the lack of specificity contained in the motion. It is,

    therefore,

           ORDERED as follows:

           1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

                  Order.

           2.     The Motion for Attorney's Fees is GRANTED. Defendant shall file a motion for

                  award of attorney’s fees, with supporting affidavits and billing records, by
Case 6:19-cv-00875-GAP-GJK Document 54 Filed 09/21/20 Page 2 of 2 PageID 1371




                  October 5, 2020. Plaintiff may respond to that motion within 14 days of it being

                  filed.


           DONE and ORDERED in Chambers, Orlando, Florida on September 21, 2020.




    Copies furnished to:

    United States Magistrate Judge
    Counsel of Record
    Unrepresented Party




                                                  -2-
